Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant's amendments, filed March 3, 2021 are respectfully acknowledged and have been fully considered. 
Claims 3-4 and 6-10 are amended. Claims 2 and 5 are cancelled.
Claims 1, 3-4, and 6-10 are pending.
Response to Arguments
2.	In view of the Applicant’s amendments and remarks, filed November 17, 2020, the rejections of independent claim 1 is withdrawn. The rejections of claims 3-4 and 6-10 are withdrawn based upon their dependence on their allowable base claim.
Allowable Subject Matter
3. 	After an examination of the present application, in view of the amendments and remarks filed November 17, 2020, and based on an updated, thorough search of the prior art of record, Claims 1, 3-4, and 6-10 are found to be in condition for allowance.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Claim 1:
While closest prior art Kim (20090167668 A1) and Xiao (20170102805 A1) teach portions of the limitations of independent Claim 1, the prior art of record fails to 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK EDWARDS/Primary Examiner, Art Unit 2624